                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


GERMAINE WARD, ET AL.                                                       CIVIL ACTION

VERSUS                                                                      NO. 19-854

JERRY JONES, ET AL.                                                         SECTION "L" (4)


                                     ORDER & REASONS

       Before the Court is Defendants’ Motion to Dismiss Pursuant to Federal Rules of Civil

Procedure 12(B)(6). R. Doc. 13. The motion is opposed. R. Doc. 17. Defendants have filed a reply.

R. Doc. 22. The Court now rules as follows.

I.     BACKGROUND

       Plaintiffs brought this action seeking injunctive relief, a declaratory judgment, and

damages under 42 U.S.C. § 1983 against Defendants Lafourche Parish Council (“LPC”) and LPC

members, alleging Defendants conspired and colluded to deprive Plaintiffs of the energy assistance

grant funds to which they were entitled. R. Doc. 1 at ¶ 1.

       The Low-Income Home Energy Assistance Program (“LIHEAP”) is a federally funded

program that helps low-income households with their home energy bills. R. Doc. 1 at ¶ 4. LIHEAP

allocations to the state of Louisiana are administered by the Louisiana Housing Corporation

(“LHC”), which then allocates funds to, among other places, the Lafourche Parish Council Office

of Community Action (“OCA”). R. Doc. 1 at ¶ 7. The OCA administers and grants the LIHEAP

funds to eligible recipients. A contract between the LPC and the LHC requires the LPC to provide

reimbursable administrative costs for determining eligibility and distribution to low-income

beneficiaries. R. Doc. 1 at ¶ 7. Plaintiffs brought this action after the LPC amended the Lafourche

                                                 1
Parish Government Budget such that the OCA’s administrative and personnel costs were no longer

covered. R. Doc. 1 at ¶¶ 9, 19.

        Plaintiffs, who are “eligible to receive LIHEAP assistance,” brought this lawsuit because

the “LPC and the individually named defendants failed and refused to comply with federal

LIHEAP statutes and guidelines, thereby denying plaintiffs the use of these important and

necessary benefits.” R. Doc. 17 at 2. Plaintiffs allege the LPC, “in violation of federal regulations”

and its contract with the LHC, refused to include the approved LIHEAP funds in the budget and

colluded and conspired to deprive Plaintiffs of the federal benefits for which they were eligible. R.

Doc. 1 at ¶¶ 1, 25.

        The OCA’s bylaws vest a “Community Action Advisory Board” with the power to

“exercise all powers which the [LPC] may from time to time delegate to it” and to “make

recommendation[s] to the [LPC] in an advisory capacity.” R. Doc. 13-2 at 3. Plaintiffs allege the

LPC deferred to Councilman Jerry Jones’s assertion that Community Action Advisory Board

approval is necessary for the release of any LIHEAP funds. R. Doc. 1 at ¶¶ 14, 16. According to

Plaintiffs, Councilman Jones’s claim is a “deliberate false claim of authority,” R. Doc. 1 at ¶ 12,

and Councilman Jones “has an agenda to obstruct, disrupt, and destroy operations of the Lafourche

Community Action Office for the benefit of a private corporation, with whom he has personal

ties,” R. Doc. 1 at ¶ 15.

        After Plaintiffs filed suit, the LPC passed an ordinance to fund the OCA and ensure that

LIHEAP funds could be distributed. R. Doc. 13-1 at 2–3. The passing of that ordinance and

subsequent distribution of LIHEAP funds rendered Plaintiffs’ request for injunctive relief moot.

R. Doc. 13-1 at 1. As LIHEAP funds have been and are continuing to be distributed, Defendants

now submit this entire case should be dismissed. R. Doc. 13-1 at 3.



                                                  2
II.    PRESENT MOTION

       Defendants move to dismiss Plaintiffs’ remaining claims in this case—declaratory relief

and damages under § 1983—arguing: (1) Plaintiffs have failed to state a claim under § 1983; (2)

Plaintiffs do not have standing to seek a declaratory judgment pertaining to the contract between

the LPC and the LHC, to which they are not parties; and (3) any grievances related to the LIHEAP

funds have not proceeded through the LPC and the LHC complaint process. R. Doc. 13-1 at 14.

III.   LAW AND ANALYSIS

       a. Damages under § 1983

       Defendants argue Plaintiffs fail to state a claim because the LIHEAP regulations do not

confer a federal right enforceable under § 1983. In opposition, Plaintiffs argue they “belong to the

class of persons for whom LIHEAP was created to benefit,” and therefore “have a right to bring

this action pursuant to Section 1983 to enforce their right to these benefits by bringing thiss [sic]

action to compel defendants to comply with all requirements of LIHEAP.” R. Doc. 17 at 4.

       “In order to seek redress under § 1983 . . . a plaintiff must assert the violation of a federal

right, not merely a violation of federal law.” Blessing v. Freestone, 520 U.S. 329, 340 (1997)

(emphasis in original). To that end, “federal statutes must unambiguously confer substantive rights

upon a class of beneficiaries in order to be enforced through § 1983.” Anderson v. Jackson, 556

F.3d 351, 356 (5th Cir. 2009). Courts apply a three-part test in determining whether a statute

creates an enforceable federal right: “(1) Congress must have intended that the provision benefit

the private plaintiff; (2) the right assertedly protected by the statute must not be so ‘vague and

amorphous’ that its enforcement would strain judicial competence; and (3) the statute must

unambiguously impose a binding obligation on the states, with the asserted right couched in

mandatory rather than precatory terms.” Id. (quoting Johnson v. Hous. Auth. Of Jefferson Par.,



                                                 3
442 F.3d 356, 359 (5th Cir. 2006)).

        Courts have held that the Low-Income Energy Assistance Act (“LIHEA” or “LIHEAA”)

does not create a right enforceable under § 1983. 1 For example, in Hunt v. Robeson County

Department of Social Services, thirteen plaintiffs sued the county’s department of social services

and the members of its board of directors, alleging they were “denied their rights to apply” for

LIHEAP funds or, if they were able to apply, they were “wrongfully denied because of defendants’

willful non-compliance with federal and state LIHEA[P] regulations.” 816 F.2d 150, 151 (4th Cir.

1987). The Fourth Circuit held that:

        LIHEA[P] is a mere federal-state funding statute, which gives actual assistance to
        the States and only indirect benefits to qualified households. The Act’s language
        and structure demonstrate this … Nothing in any of LIHEA[P]’s provisions can be
        said to intend the creation of the kind of rights to which a remedy in favor of persons
        such as the plaintiffs could attach. Based on the foregoing, the court concludes that
        plaintiffs failed to show that they have an independent cause of action under 42
        U.S.C. § 1983.

Id. at 153; see also Cabinet for Human Res., Com. of Ky. v. N. Ky. Welfare Rights Ass’n, 954 F.2d

1179, 1187 (6th Cir. 1992) (“[W]e do not believe that Congress intended to give individual

beneficiaries of the Energy Act a substantive right enforceable in federal court under 42 U.S.C. §

1983.”); Boyland v. Wing, 487 F. Supp. 2d 161, 171 (E.D.N.Y. 2007) (“[T]here is nothing in the

language or the structure of LIHEA[P] that unambiguously confers a private right enforceable in

an action under Section 1983 and, therefore, no such cause of action exists.”).

        Here, Plaintiffs allege a violation of federal law, but cannot demonstrate a violation of a

federal right. The LIHEA[P] statute does not unambiguously impose a binding obligation on states

to provide energy funds, as the language of the statute does not create a right using mandatory,

rather than precatory, terms. Although LIHEAP recipients are eligible for the funds, they do not


1
  It is the Court’s understanding that LIHEAP, LIHEA, and LIHEAA are abbreviations that can be used somewhat
interchangeably. For the sake of clarity, the Court will use LIHEAP throughout this Order.

                                                      4
have an enforceable right to the funds under the statute. Accordingly, the Court finds Plaintiffs

have failed to state a claim upon which relief can be granted under § 1983.

          b. Declaratory Judgment

          Plaintiffs also seek declaratory relief. Specifically, Plaintiffs seek a declaration that: (1)

“Lafourche Parish Council has violated the LIHEAP contract and violated federal regulations by

its conduct in forfeiting LIHEAP funds and by taking actions that obstruct and prevent plaintiffs

and other eligible applicants from applying for and receiving LIHEAP benefits for which they

qualify;” (2) the LPC “unlawfully delegated its authority over the LIHEAP program to defendant

Richmond Boyd;” (3) “Richmond Boyd and Jerry Jones are engaged in unlawful misconduct and

conflict of interest activities;” and (4) the “Lafourche Community Action Advisory Board has no

authority to approve or disapprove any matter concerning the LIHEAP program.” R. Doc. 1 at ¶¶

25–28. Defendants allege Plaintiffs do not have standing to challenge the contract between the

LPC and the LHC, R. Doc. 13-1 at 13, and also argue Plaintiffs’ claims are not ripe and, therefore,

their claim for a declaratory judgment fails, R. Doc. 13-1 at 10.

                 1. Whether Plaintiffs lack standing

          “A plaintiff must demonstrate standing for each claim he seeks to press” and “demonstrate

standing separately for each form of relief sought.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,

335 (2006). “[T]he irreducible constitutional minimum of standing contains three elements”: (1)

“the plaintiff must have suffered an ‘injury in fact’” that is “concrete and particularized” and

“actual or imminent”; (2) “there must be a causal connection between the injury and the conduct

complained of”; and (3) “it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury

will be ‘redressed by a favorable decision.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61

(1992).



                                                    5
       Here, Plaintiffs not only seek damages under § 1983, but also seek declaratory relief.

Plaintiffs must therefore demonstrate they have standing to pursue their claim for declaratory

relief. Plaintiffs contend: (1) they “were entitled to receive and have received benefits” and (2)

during this “very cold winter,” they “experienced anguish and anxiety because of concerns for

their health and safety because they were not receiving any benefits.” R. Doc. 17 at 5. Defendants

argue Plaintiffs’ first contention “fails to demonstrate ‘any injury in fact’ that is ‘concrete and

particularized’ and ‘actual or imminent.’” R. Doc. 22 at 4 (citing Lujan, 504 U.S. at 560).

Defendants also argue Plaintiffs’ second contention “fail[s] to demonstrate that ‘the injury will be

redressed by a favorable decision,’” R. Doc. 22 at 5 (citing Lujan, 504 U.S. at 560), as even “[i]f

Plaintiffs were to succeed on their claims for declaratory relief, the requested declarations would

do nothing to remedy the alleged injuries suffered by Plaintiffs,” R. Doc. 22 at 5. Accordingly,

Defendants argue Plaintiffs’ claims for declaratory relief should be dismissed for lack of injury in

fact or, in the alternative, for failure to demonstrate that any injury could be redressed by a

favorable decision. See R. Doc. 22 at 5.

       Moreover, Plaintiffs seek declaratory judgment that the LPC and the Council Member

Defendants violated the contract between the LPC and the LHC. R. Doc. 1 at ¶ 25. Defendants

contend Plaintiffs lack standing to challenge the contract between the LPC and the LHC because

Plaintiffs are not parties to the contract between the LPC and the LHC, and the contract reveals no

intent to confer third party beneficiary status to them. R. Doc. 13-1 at 13. Accordingly, Defendants

argue Plaintiffs are not entitled to a declaratory judgment that the contract has been violated. R.

Doc. 13-1 at 13; see, e.g., Astra USA, Inc., v. Santa Clara Cty., 563 U.S. 110, 117 (2011)

(“‘[R]ecognition of any private right of action for violating a federal statute,’ currently governing

decisions instruct, ‘must ultimately rest on congressional intent to provide a private



                                                 6
remedy’ . . . . A nonparty becomes legally entitled to a benefit promised in a contract, the County

recognizes, only if the contracting parties so intend.” (internal citation omitted)); Grochowski v.

Phoenix Constr., 318 F.3d 80, 86 (2nd Cir. 2003) (“[A] third-party private contract action [to

enforce a statutory obligation conferred by a government contract] would be inconsistent

with . . . the legislative scheme . . . to the same extent as would a cause of action directly under the

statute.” (internal citation omitted)).

        It is the Court’s understanding that Plaintiffs’ alleged injury is they “experienced anguish

and anxiety because of concerns for their health and safety because they were not receiving any

benefits.” See R. Doc. 17 at 5. But as the Supreme Court has clarified, simply alleging possible

future injury is not sufficient to constitute an “injury in fact.” Clapper v. Amnesty Int’l USA, 568

U.S. 398, 409 (2013) (“Thus, we have repeatedly reiterated that ‘threatened injury must

be certainly impending to constitute injury in fact,’ and that ‘[a]llegations of possible future

injury’ are not sufficient.” (internal citation omitted)); see also Valley Forge Christian Coll. v.

Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 485 (1982) (“They fail to

identify any personal injury suffered by them as a consequence of the alleged constitutional error,

other than the psychological consequence presumably produced by observation of conduct with

which one disagrees. That is not an injury sufficient to confer standing.”). In the present case,

Plaintiffs do not allege they were deprived of LIHEAP funds. After Plaintiffs filed this suit, the

LPC passed an ordinance to fund the OCA and the LIHEAP funds were distributed timely. See R.

Doc. 13-1 at 2–3. Because Plaintiffs have not alleged they have been deprived of LIHEAP funds

or suffered any other injury that is “concrete and particularized” and “actual or imminent,”

Plaintiffs have not demonstrated they have suffered any injury in fact. As such, Plaintiffs have not

shown they have the requisite standing to bring a claim for declaratory relief in this matter.



                                                   7
Moreover, because the Court finds Plaintiffs lack injuries in fact and therefore do not meet the first

requisite element of standing, the Court need not consider Defendants’ other arguments that

Plaintiffs’ claims are also speculative and not ripe for judicial review.

       Finally, the contract between the LPC and the LHC does not state Plaintiffs are parties to

the contract or intended beneficiaries of the contract. R. Doc. 1-3. Because “a nonparty becomes

legally entitled to a benefit promised in a contract . . . only if the contracting parties so intend,”

Astra USA, Inc., 563 U.S. at 117, the Court finds Plaintiffs lack standing to challenge the contract

between the LPC and the LHC.

IV.    CONCLUSION

       Although the Court dismisses Plaintiffs’ remaining claims, it notes that Plaintiffs should

not have been forced to file a lawsuit to obtain the LIHEAP funds they need to pay their energy

bills. Due in large part to Plaintiffs’ timeliness in filling this lawsuit, Plaintiffs have ensured

LIHEAP funds are being distributed as needed. Because, however, their efforts have produced

results without the need for Court intervention, Plaintiffs cannot be said to have suffered an injury

in fact and their claims are moot. Accordingly;

       IT IS ORDERED that Defendants’ Motion to Dismiss Pursuant to Federal Rules of Civil

Procedure 12(B)(6), R. Doc. 13, is hereby GRANTED.



       New Orleans, Louisiana, this 3rd day of July, 2019.




                                                            ELDON E. FALLON
                                                            U.S. DISTRICT COURT JUDGE




                                                  8
